DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 10/27/2020.
Claims 1-14 are pending.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
	Watson et al discloses a wireless audio system to receive audio information wirelessly transmitted by an audio source including first and second wireless transceivers.  The first wireless transceiver is configured to acknowledge successful reception of audio information via a secondary wireless link.
	Hsieh et al discloses a method for obtaining audio data for an earphone from a music player through mobile terminal and wireless connection.
	Yun et al discloses an electronic device for receiving audio signal by using communication configuration information of an external electronic device through wireless communication link.

	Li et al discloses dual band wireless headphone for transmitting and receiving audio information for each earpiece of the headphone.
	Batta et al discloses a system and method having a first and a second wireless earbuds for receiving audio data/packets from a user device with acknowledgement message send back to the user device.
	Gong et al discloses a method for controlling earphone system switching, the earphone system having a first earphone is coupled to a second earphone and an electronic device and serves as a master earphone, and the second earphone serves as a slave headphone, and with the switching is being served for a non-wearing state and a wearing state for the two headphones.
	Zellner discloses a system having multiple individual wireless earbuds provide audio from a common audio source with the earbuds may alternatively have a master-slave configuration for receiving and transmitting audio information between the two earbuds.
	Dinescu et al discloses synchronizing wireless headphones having one speaker acts as the master and the other speaker acts as the slave, and the master speaker additionally sends synchronization data to the slave speaker.
	Wang et al discloses wireless audio/video system including an earphone to allow user input of a control command and to transmit the control command.

	Fe et al discloses a Bluetooth system for Bluetooth communication mode switching according to transmission of data packets.

Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
In the Claims:
Claims 8 and 11 have been amended to correct minor antecedent basis of  limitation “the second idle time” presented in the claims:

Claim 8, lines 13-14, and claim 11 , lines 14-15 , "the second idle time" has been replaced with -- a second idle time --.


Allowable Subject Matter
Claims 1-14 are allowed over prior art of record.

The following is an Examiner's Statement of Reasons for Allowance: 
Claims 1-14 are allowable over the art of record because the art of record does not teach or suggest at least the combination of all interrelated elements, steps, and components as recited and construed in independent claims 1, 8 and 11. 
	The cited prior art listed above disclose various wireless audio signal processing  systems and method that including wireless headphone or earphone for audio signal transmission and reception and switching control, wherein two earbuds or earpieces of the headphone or earphone is acting as a master and a slave earphone, and for generating audio signals to a user as disclosed by the cited prior art references as discussed above.  However, none of the prior art discloses or suggests a wireless communication method for earphone, or an earphone system having a master earphone and a slave earphone that implementing the method including “based on a standard communication protocol, within a cycle of data receiving and transmitting between the master earphone and the audio source device, extending a standard reception time for a communication between the master earphone and the audio source device to obtain an extended reception time, and extending a standard transmission time for the communication between the master earphone and the audio source device to obtain an extended transmission time, wherein according to the standard communication 24protocol, the cycle of data receiving and transmitting between the master earphone and the audio source device comprises the standard reception time, the extended reception time, a first idle time, the standard transmission time, the extended transmission time and a second idle time” and with the master earphone and the slave earphone receiving data and transmitting data at the specified standard transmission time, extended transmission time, standard reception time and extended .

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           	02/22/2022